Title: Moses Gill to John Adams, 27 Mar. 1797
From: Gill, Moses
To: Adams, John


          
            
              my Dear Sir.
            
            

              Boston, 

              March 27 1797.
            
          
          By Capn. Constant Norton of the
            Schooner Jay you will receive a large Princeton Cheese, as by the inclosd. receipt, which you will Please to Accept from me, as a
            Small token of my affection and esteem; it is Packd in a Box
            and Divided, for the President of the United States, it will be in eating the first
            weake in may, And it woud be well to unpack it, and Keep it
            from the Sun in a Cold dry Cituation.
          I am made happy in your having been Advanced at the head of our
            general Goverment; and wish you the Protection and blessing of that Providence you have
            always Acknowledged—and am Sure that Knowledge, integrity, and uprightness, will mark
            every Part of your administration, and render it easey to yourself and happy for the
            Public
          I have the Honor to be with every / Sentiment of esteem and regard
            / your Excellency, Sincre friend / and humble Servt.
          
            
              Moses Gill
            
          
        